UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT (Amendment No. 1) Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 16, 2011 Gardner Denver, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13215 76-0419383 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1500 Liberty Ridge Drive, Suite3000 Wayne, PA (Address of principal executive offices) (Zip Code) (610)249-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously described in Gardner Denver, Inc.’s (the “Company”) Form 8-K filed with the Securities and Exchange Commission on July 29, 2011, Mr. John D. Craig was appointed to serve as an independent director of the Company effective immediately following the Company’s regularly scheduled Board of Directors and committee meetings in November 2011.On November 16, 2011, Mr. Craig was appointed to serve on the Audit Committee of the Company’s Board of Directors effective November 19, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GARDNER DENVER, INC. Date: November 21, 2011 By: /s/ Brent A. Walters Brent A. Walters Vice President, General Counsel, Chief Compliance Officer & Secretary
